Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Grand Oaks Care Center
(CCN: 06-5023),
Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket Nos. C-08-433, C-08-582
Decision No. CR2219

Date: August 13, 2010

DECISION

I sustain the determination of the Centers for Medicare and Medicaid Services (CMS) to
terminate Petitioner, Grand Oaks Care Center, from participation in the Medicare
program effective May 5, 2008.

I. Background

Petitioner is a long term care facility in Lakewood, Colorado. Petitioner participated in
the Medicare program and in the Colorado Medicaid program. It participated in those
programs pursuant to sections 1819, 1919 and 1866 of the Social Security Act (Act) and
federal regulations at 42 C.F.R. Parts 483 and 488. The regulations at 42 C.F.R. Part 498
govern Petitioner’s right to a hearing.

Both the Colorado Department of Public Health and Environment (CDPHE), the state
survey agency, and CMS surveyed Petitioner’s facility on numerous occasions, and, each
time, the surveyors concluded that Petitioner was not complying substantially with
federal participation requirements. I briefly describe below its history of noncompliance.

First, on November 5, 2007, CDPHE surveyed Petitioner and found it was not in
substantial compliance with F Tag 368.' CMS Ex. 3. CDPHE directed Petitioner to

' An F Tag designation refers to the part of the State Operations Manual (SOM),
available at http://cms.gov/manuals/Downloads/som107ap_pp_ guidelines _Itcf.pdf, which
pertains to the specific regulatory provision allegedly violated.

2

submit a plan of correction and informed Petitioner that “if substantial compliance was
not achieved by May 5, 2008,” its provider agreement would be terminated. Next,
CDPHE surveyed Petitioner on December 19, 2007, finding substantial noncompliance
with two quality of care participation requirements, F Tags 323 (Accidents and
supervision) and 325 (Nutrition). CMS Ex. 24. CMS notified Petitioner that it would
impose denial of payment for new admissions (DPNA), effective February 2, 2008, and
termination if substantial compliance was not achieved by May 5, 2008. CMS Ex. 2.
Then, on February 1, 2008, CMS conducted a survey of Petitioner. CMS Ex. 12. This
survey also found that Petitioner was not in substantial compliance with participation
requirements and that a pattern of deficiencies existed that constituted immediate
jeopardy to resident health or safety and substandard quality of care. The surveyors cited
Petitioner for F Tags 309 (Quality of care); 353 (Nursing services-sufficient staff); 425
(Pharmacy services); and 518 (Disaster and emergency preparedness). CMS continued
the DPNA and imposed the additional remedy of temporary management, effective
March 8, 2008. On February 13 and 14, 2008, CDPHE returned to the facility and found
Petitioner substantially noncompliant with deficiencies constituting immediate jeopardy
to resident health or safety and substandard quality of care, specifically, F Tag 323
(Accidents and supervision). CDPHE recommended continuation of the remedies
previously imposed, as well as imposition of state monitoring. CMS Ex. 13. Finally, on
May 1, 2008, CDPHE conducted revisit surveys to the February 1 and February 14
surveys to determine if Petitioner had achieved substantial compliance with the
participation requirements. CMS Ex. 1. The surveyors determined that Petitioner had
not achieved substantial compliance and that a pattern of deficiencies existed that
constituted actual harm, but not immediate jeopardy. They found Petitioner was not in
substantial compliance with: F Tag 309 (Quality of care); F Tag 425 (Pharmacy
services); F Tag 431 (Pharmacy services); F Tag 323 (Accidents and supervision); and F
Tag 441 (Preventing spread of infection). As a result of Petitioner’s continued failure to
meet Medicare and Medicaid participation requirements, CMS informed Petitioner that it
terminated its provider agreement and that Medicare would not make payment for
services furnished to patients admitted on or after May 5, 2008.

Petitioner requested a hearing, and the case was assigned to me for hearing and decision.”
I conducted a hearing on February 2 and 3, 2010, in Denver, Colorado, and the parties
received a transcript (Tr.) of the proceeding. CMS offered, and I admitted CMS Exhibits
(CMS Exs.) 1-24. Tr. at 20, 26, 295. Petitioner offered exhibits (P. Exs.) 1-15, and I
admitted P. Exs. 1-13, and 15. Jd. I denied CMS’s motion to dismiss Petitioner’s May 5,
2008 request for hearing. The parties submitted posthearing briefs (CMS Brief and P.
Brief) and reply briefs (CMS Reply and P. Reply). Petitioner also submitted a sur-reply
(P. Sur-reply).

> Petitioner initially requested a hearing, by letter dated May 5, 2008, of the
recommendations set forth in the March 3, 2008 letter from CDPHE. That hearing
request was docketed as C-08-433. Petitioner then filed a timely request for a hearing of
CMS’s May 5, 2008 determination to terminate Petitioner’s participation in the Medicare
program. That case was docketed as C-08-582. I consolidated the cases.
II. Applicable Law

The regulatory requirements for long-term care facilities that participate in the Medicare
and Medicaid programs are set forth at 42 C.F.R. Part 483. Facility compliance with the
participation requirements is determined through a survey and certification process.
Sections 1819 and 1919 of the Act; 42 C.F.R. Parts 483, 488, and 498. State survey
agencies and sometimes, CMS, perform these surveys on behalf of the Secretary of the
Department of Health and Human Services.

“Deficiency” is defined as a facility’s “failure to meet a participation requirement
specified in the Act” or in 42 C.F.R. Part 483. 42 C.F.R. § 488.301. The term
“substantial compliance” means “a level of compliance with the requirements of
participation such that any identified deficiencies pose no greater risk to resident health
or safety than the potential for causing minimal harm.” Jd. “Noncompliance” means
“any deficiency that causes a facility to not be in substantial compliance.” Jd. And,
“immediate jeopardy” means “a situation in which the provider’s noncompliance . . . has
caused, or is likely to cause, serious injury, harm, impairment, or death to a resident.” Id.

CMS may impose one or more enforcement remedies on a facility based on deficiencies
constituting substantial noncompliance with participation requirements that are found
during a survey. 42 C.F.R. § 488.402 (b), (c). The enforcement remedies available to
CMS include termination of a facility’s Medicare provider agreement. 42 C.F.R.

§ 488.456. CMS may terminate if the facility —

(i) Is not in substantial compliance with requirements for participation, regardless
of whether or not immediate jeopardy is present... .

42 C.F. R. § 488.456(b)(i). CMS may terminate a provider agreement even after a single
survey if the facility is not in substantial compliance.? Rosewood Living Ctr., DAB No.
2019 (2006). Moreover, CMS is not required to give the facility an opportunity to correct
the noncompliance before imposing termination. Beechwood Sanitarium, DAB No.
1906, at 27 (2004).

A single deficiency is sufficient to warrant termination, if the deficiency causes the
facility to be out of substantial compliance. Hermina Traeye Mem’ Nursing Home, DAB
No. 1810 (2002), aff'd, Hermina Traeye Mem’! Nursing Home v. U.S. Dep't. of Health
and Human Servs., No. 02-2076 (4th Cir., Oct. 29, 2003). Moreover, the dispositive
issue is not whether a facility came back into substantial compliance before the effective
date of the termination, but whether the facility was in substantial compliance as of the
day that the survey was completed. See Carmel Convalescent Hosp., DAB No. 1584, at
12 (1996) (“[W]hen the facility’s participation is terminated because of alleged non-
compliance, the critical date for establishing compliance is the survey date, not the
subsequent effective date of the termination.”).

> CMS is statutorily required to terminate a facility’s provider agreement if the facility is
not in substantial compliance over a period of six months. Act § 1819(h)(2)(C); 42
C.F.R. §§ 488.412(a), (d), and 488.450(d).
4

The Act and regulations make a hearing before an administrative law judge (ALJ)
available to a long-term care facility against which CMS has determined to impose a
remedy. Act § 1128A(c)(2); 42 C.F.R. §§ 488.408(g), 498.3(b)(13). The hearing before
an ALJ is a de novo proceeding. Residence at Salem Woods, DAB No. 2052 (2006); Cal
Turner Extended Care Pavilion, DAB No. 2030 (2006); Beechwood Sanitarium, DAB
No. 1906 (2004); Emerald Oaks, DAB No. 1800, at 11 (2001); Anesthesiologists
Affiliated, DAB CR65 (1990), aff'd, 941 F.2d 678 (8th Cir. 1991). A facility has a right
to appeal a “certification of noncompliance leading to an enforcement remedy.” See 42
C.F.R. § 488.408(g)(1); see also 42 C.F.R. §§ 488.330(e), 498.3. However, CMS’s
choice of remedies or the factors CMS considered when choosing remedies are not
subject to review. 42 C.F.R. § 488.408(g)(2). A facility may only challenge the scope
and severity level of noncompliance that CMS found, if a successful challenge would
affect the amount of the civil money penalty (CMP) that CMS could collect or impact
upon the facility’s nurse aide training program. 42 C.F.R. §§ 498.3(b)(14), (d)(10)(i).
CMS’s determination as to the level of noncompliance “must be upheld unless it is
clearly erroneous.” 42 C.F.R. § 498.60(c)(2). The Departmental Appeals Board (the
Board) has long held that the net effect of the regulations is that a provider has no right to
challenge the scope and severity level assigned to a noncompliance finding, except in the
situation where that finding was the basis for an immediate jeopardy determination.’ See,
e.g., Ridge Terrace, DAB No. 1834 (2002); Koester Pavilion, DAB No. 1750 (2000).

III. Issues

1. Whether CMS was required to terminate Petitioner’s Medicare provider
agreement, because it was not in substantial compliance for six months.

2. Whether CMS was authorized to terminate the Petitioner’s Medicare provider
agreement, if the facility was not in substantial compliance with participation
requirements.

IV. Analysis

I make the following findings of fact and conclusions of law (Findings), set forth below
as separate headings in bold and italics, to support my decision in this case.°

* Such a challenge only applies where CMS has imposed a per day CMP within the
upper range; no such challenge is available if a per instance CMP or termination is
imposed.

> [have reviewed the entire record, including all the exhibits and testimony. As I am not
bound by the rules of evidence, I may admit evidence and determine later, upon a review
of the record as a whole, what weight, if any, I should accord that evidence or testimony.
To the extent that any contention, evidence, or testimony is not explicitly addressed or
mentioned, it is not because I have not considered the contentions. Rather, it is because I
find that the contentions were not supported by the weight of the evidence or by credible
evidence or testimony.
5

I. CMS is required to impose the remedy of termination of Petitioner’s provider
agreement, as Petitioner failed to comply substantially with federal participation
requirements for six months.

In this case, CMS argues that it was authorized to terminate Petitioner both on a
mandatory and discretionary basis. CMS contends that it was required to terminate the
facility, because it had been substantially noncompliant for six months (mandatory
termination). CMS also contends that it was authorized at its discretion to impose the
remedy of termination (discretionary termination) immediately, if Petitioner was not in
substantial compliance with program participation requirements at the time of the May 1,
2008 survey. With respect to the contention that Petitioner was continuously out of
compliance for six months, Petitioner essentially argues that, for each and every survey, it
submitted a plan of correction that surveying agencies summarily approved and accepted,
except for the May 1, 2008 survey. Petitioner contends that the May 1, 2008 survey
identified deficiencies that were not identified in previous surveys, and, therefore, it
cannot be considered continuously out of compliance.

Under the applicable law, CMS must terminate a facility that has been substantially
noncompliant with participation requirements for six months and may act, at its
discretion, immediately to terminate a facility based on a survey finding the facility is not
in substantial compliance, even without affording an opportunity to correct the
noncompliance. Beechwood Sanitarium, DAB No. 1906, at 27 (2004); 59 Fed. Reg.
56,116, 56, 213 (Nov. 10, 1994) (“Neither immediate jeopardy nor a full 6 months of
noncompliance have to have occurred for the State or [CMS] to terminate a provider
agreement.”). I conclude that CMS was authorized under either basis to terminate
Petitioner’s facility.

The result of a facility's failure to come in to substantial compliance within six months
from the last day of a survey is a mandatory termination, pursuant to section
1819(h)(2)(C) of the Act, and regulations at 42 C.F.R. §§ 488.412 and 488.450(d). See
Cary Health and Rehab. Ctr., DAB No. 1771, at 5 (2001); Emerald Oaks at 39-40.
Petitioner does not contend the facility was in substantial compliance with participation
requirements at the time of the November 5, 2007 survey that CDPHE conducted and did
not appeal this determination or the remedies imposed. Instead, Petitioner contends that
it was in substantial compliance with program requirements by May 5, 2008,° and the
termination of its provider agreement was incorrect as the facility had corrected the
November 2007 deficiencies. Once a facility is found to be out of substantial
compliance, noncompliance is presumed to continue until the facility demonstrates that it
has achieved substantial compliance. Also, a finding that deficiencies have been
corrected is not tantamount to a determination that a facility has achieved substantial
compliance. Taos Living Ctr., DAB No. 2293, 20 (2009). Here, once CMS has shown
that Grand Oaks failed to comply with participation requirements on November 5, 2007,

° The critical date for establishing compliance is the survey date, not the subsequent date
of the termination. Carmel Convalescent Hosp. at 12.
Petitioner has the burden to show that the facility returned to compliance by the
termination date. See, e.g., Georgian Court Nursing Ctr., DAB No.1866 (2003). As the
subsequent surveys demonstrate, Grand Oaks continued to fail to substantially comply
with participation requirements in the six months following the November 2007 survey.
As a result, no basis exists for the Petitioner’s unsubstantiated position that it was in
substantial compliance with participation requirements within six months of the
November 5, 2007 survey.

2. Petitioner was out of substantial compliance with the participation
requirements at 42 C.F.R. § 483.25 and § 483.65 (F Tag 309 and F Tag 441).

CMS also contends it is authorized to terminate Petitioner’s provider agreement based on
the findings of the May 1, 2008 survey alone. Tr. at 31; Respondent’s Post-Hearing Brief
at 29; Motion for Summary Judgment at 24. During the May 1, 2008 survey, Petitioner,
in pertinent part, was found out of substantial compliance with 42 C.F.R. §§ 483.25 and
483.65 (F Tag 309 and F Tag 441). CMS Ex. 4, at 1-14, 21-46. Based on these tags,
CMS argues “the Petitioner cannot credibly argue that it was in substantial compliance”
as of the survey that ended May 1, 2008. Motion for Summary Judgment at 23. As
analyzed below, I conclude that CMS has proven its prima facie case that Petitioner was
out of substantial compliance with participation requirements on May 1, 2008, and had
the authority to terminate Petitioner’s provider agreement.’ See Rosewood Living Ctr. at
9 (holding CMS may act immediately to terminate a facility based on a survey finding
that the facility is not in substantial compliance without affording an opportunity to the
acility to correct the noncompliance).

F Tag 309

Each resident must receive, and the facility must provide, the necessary care and services
to attain or maintain the highest practicable physical, mental, and psychosocial well-
being, in accordance with the comprehensive assessment and plan of care. 42 C.F.R.

§ 483.25. The SOM notes the guidance at F309 is to be used for review of quality of care
not specifically covered by 42 C.F.R. § 483.25 (a)-(m), and “tag F309 includes, but is not
limited to, care such as end-of-life, diabetes, renal disease, fractures, congestive heart
ailure, non-pressure-related skin ulcers, pain, or fecal impaction.” The SOM indicates a
acility is in compliance with this requirement if staff:

7 In the interest of judicial economy, I do not address, and therefore make no findings or
conclusions regarding, CMS’s deficiency citations under F Tag 323 (Accidents and
supervision), F Tag 425 (Pharmacy services), and F Tag 431 (Pharmacy services). The
two deficiency citations I discuss in this decision, F Tag 309 and F Tag 441, provide a
sufficient basis for the termination remedy imposed. Beechwood Sanitarium, DAB No.
1824, at 22 (2002); Alexandria Place, DAB No. 2245, at 27 n.9 (2009); Cmty. Skilled
Nursing. Ctr., DAB No. 1987, at 5 (2005) (holding that “ALJs are not required to make
findings of fact and conclusions of law on deficiencies that are not necessary to support
the [remedy] imposed”).
7

+ Recognized and assessed factors placing the resident at risk for specific
conditions, causes, and/or problems;

+ Defined and implemented interventions in accordance with resident needs, goals,
and recognized standards of practice;

+ Monitored and evaluated the resident’s response to preventive efforts and
treatment; and

* Revised the approaches as appropriate.

The record shows that Resident 3 was admitted to Grand Oaks on February 5, 2008, with
an advisory that he had a rash and itching of an indeterminable source. CMS Ex. 8, at 22;
P. Response, at 12. Over the next two months, Resident 3’s rash and itching were treated
per the resident’s treating physician’s directives.

The temporary manager testified that after he was placed at the facility on March 8, 2008,
the entire facility was scrubbed down and cleaned. Tr. at 249. The record clearly
demonstrates that Resident 3 continued to experience a rash and was not taken to a
dermatologist (who took a skin biopsy to diagnose scabies) for assessment until March
27, 2008. CMS Ex. 8, at 31. CDPHE surveyors testified that no evidence existed that the
facility’s medical director was involved in resolving the treatment of Resident 3’s rash,
while the director of nursing testified the facility took active steps to get Resident 3’s
treating physician to agree to a dermatology consult and that the medical director
concurred with the treating physician. Tr. at 102,141, 271. While Resident 3’s rash was
eventually diagnosed, the record demonstrates that on April 30, 2008, he continued to
exhibit symptoms similar to those leading up to his diagnosis of scabies a month earlier
and that the facility continued to follow the same course of action of attempting to
contact the resident’s treating physician for the unresolved rash and itching. CMS Ex. 4
at 33-34.

CMS has shown that Petitioner failed to effectively monitor and evaluate Resident 3’s
response to treatment and failed to revise its approach to Resident 3’s treatment. The
medical director failed to take an active role in the resident’s treatment after his treating
physician’s directives failed to resolve the issue after almost three months. As such, I
conclude that CMS proven its prima facie case, which Petitioner failed to rebut, that
Petitioner was out of substantial compliance with the participation requirements at 42
C.F.R. § 483.25 (Tag F309).

F Tag 441

The SOM states, “[b]ecause of the clinically complex conditions of most nursing home
residents, it is especially important for the facility to have a program in place for the
prevention of disease.” Each facility must establish and maintain an infection control
program designed to provide a safe, sanitary, and comfortable environment and to help

8

prevent the development and transmission of disease and infection. 42 C.F.R. § 483.65
(Tag F441).

A CDPHE surveyor testified there was no documented evidence the facility took
precautions with regard to the living environment of the other residents at the facility. Tr.
at 148. A CDPHE surveyor testified that Resident 3 had a red bag in his room for
laundry, but the two additional residents in the room did not. Tr. at 98, 99. Although the
record indicates staff participated in an in-service training to discuss the facility’s policy
and procedure related to a scabies diagnosis, the surveyor noted that not all of the staff
working at the facility the day of the survey expressed knowledge of a scabies outbreak.
Tr. at 102; CMS Ex. 10 at 1. Staff reported that Resident 3 frequently wandered into
other residents’ rooms and had frequent contact with other residents. CMS Ex. 4, at 13.
Skin audits of additional residents at the facility revealed rashes similar to Resident 3 on
May 1, 2008. Tr. at 149, 152. No biopsies were conducted to determine if the additional
residents had scabies. Tr. at 151-152. However, the medical director subsequently
decided to treat the entire facility for scabies instead of having biopsies done on each
resident. Tr. at 168-69.

The facility had a written procedure for responding to a scabies infection; however, based
on the evidence of record, CMS has shown that Petitioner failed to take all reasonable
steps to establish and maintain an infection control program designed to provide a safe,
sanitary, and comfortable environment to help prevent the development and transmission
of disease and infection, and Petitioner has failed to submit any evidence to rebut this
finding. At most, Petitioner has shown that the facility was working towards substantial
compliance. See Tr. at 224. As such, I conclude that CMS has shown, and Petitioner has
failed to rebut, that Petitioner was out of substantial compliance with the participation
requirements at 42 C.F.R. § 483.65 (Tag F441) on May 1, 2008.

3. CMS was authorized to terminate the Petitioner’s provider agreement.

Subsequent to the May 1, 2008 survey findings, CMS’s chosen remedy was to terminate
Petitioner’s provider agreement. CMS Ex. 1. In its briefs, Petitioner asserts that CMS
misinterprets its own regulations and failed to offer any other alternatives other than
termination of the provider agreement and the closure of the facility. See Tr. at 40.
Petitioner also notes that it submitted all required plans of correction. P. Sur-reply at 1.
CMS’s choice of remedies, or the factors CMS considered when choosing remedies, are
not subject to review. 42 C.F.R. § 488.408(g)(2).° I cautioned Petitioner that if the
evidence supported CMS’s conclusion of noncompliance with program requirements, I
had no authority to review the chosen remedy. Tr. at 7, 40, 234. CMS was authorized to
terminate the Petitioner’s provider agreement, effective May 5, 2008. See 42 C.F.R.

§ 488.456(b)(i).

® While Petitioner contends that the facility should have been given the opportunity to
correct any deficiencies, CMS is not required to give the facility an opportunity to correct
the noncompliance with federal participation requirements before imposing termination.
See Beechwood Sanitarium at 27.
V. Conclusion

Based on my review of all of the evidence and testimony in this case, I sustain CMS’s
finding that Petitioner was out of substantial compliance with participation requirements
at the time of the May 1, 2008 survey and CMS had the authority to terminate
Petitioner’s provider agreement.

/s/
Alfonso J. Montafio
Administrative Law Judge
